DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, Jordan M. Cox (Reg. No. 70,875) on or about January 31, 2022.

1. (Currently Amended) A non-transitory computer storage medium having stored thereon program instructions for repatriating a patient from an out of network admitting hospital to an in network destination hospital configured to be executed by a processor, wherein the instructions when executed by the processor are configured to: 
access from a computer storage medium patient data, including at least qualifying criteria for admission to a hospital comprising a list of ambulance providers associated with an insurer of the patient; 
access from a computer storage medium candidate destination hospital data including at least admission criteria associated with a plurality of candidate destination hospitals; 
automatically match the patient to one or more of the candidate destination hospitals based at least upon the qualifying criteria and the admission criteria; 
automatically generate a list of candidate destination hospitals automatically matched to the patient; generate data configured to display a graphical user interface configured to: display one or more repatriation requests along with corresponding one or more repatriation selectors; 

display, in response to the user selection of the repatriation selector and based on the list of candidate destination hospitals, the list of candidate destination hospitals matched to the patient;
receive, via the graphical user interface, user selection of a candidate destination hospital;
electronically transmit, based on the user selection of the candidate destination hospital and on the qualifying criteria associated with the candidate destination hospital, the request to the selected candidate destination hospital; 
display, in response to transmitting the request to the selected destination hospital, a cancel selector selectable by a user, the cancel selector configured to allow a user to cancel the request before the request is accepted by the selected candidate destination hospital;
electronically receive an acceptance of the repatriation request from the selected destination hospital;
display, in response to receiving the acceptance of the repatriation request from the selected destination hospital and based at least in part on the list of ambulance providers, an ambulance-request selector selectable by a user, the ambulance-request selector configured to indicate at least that the acceptance of the repatriation request from the selected destination hospital; 
receive, via the graphical user interface, user selection of the ambulance-request selector; 
transmit to at least one ambulance provider, based at least on the selection of the ambulance-request selector and on the list of ambulance providers, an ambulance request configured to schedule transport of the patient to the selected candidate destination hospital;
receive, from one of the at least one ambulance providers, acceptance of the ambulance request; and 
display, in response to receiving the acceptance of the ambulance request from the ambulance provider, an indication of acceptance of the ambulance request.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a non-transitory computer storage medium, method and system for repatriating a patient from an out of network admitting hospital to an in network destination hospital configured to: access patient data, including at least qualifying criteria for admission to a hospital comprising a list of ambulance providers associated with an insurer of the patient; access candidate destination hospital data including at least admission criteria associated with a plurality of candidate destination hospitals; automatically match the patient to one or more of the candidate destination hospitals based at least upon the qualifying criteria and the admission criteria; automatically generate a list of candidate destination hospitals automatically matched to the patient; generate data configured to display a graphical user interface configured to: display one or more repatriation requests along with corresponding one or more repatriation selectors; receive, via the graphical user interface, user selection of a repatriation selector corresponding with a displayed repatriation request associated with the patient; display, in response to the user selection of the repatriation selector and based on the list of candidate destination hospitals, the list of candidate destination hospitals matched to the patient; receive, via the graphical user interface, user selection of a candidate destination hospital; electronically transmit, based on the user selection of the candidate destination hospital and on the qualifying criteria associated with the candidate destination hospital, the request to the selected candidate destination hospital; display, in response to transmitting the request to the selected destination hospital, a cancel selector selectable by a user, the cancel selector configured to allow a user to cancel the request before the request is accepted by the selected candidate destination hospital; electronically receive an acceptance of the repatriation request from the selected destination hospital; display, in response to receiving the acceptance of the repatriation request from the selected destination hospital and based at least in part on the list of ambulance providers, an ambulance-request selector selectable by a user, the ambulance-request selector configured to indicate at least that the acceptance of the repatriation request from the selected destination hospital; receive, via the graphical user interface, user selection of the ambulance-request selector;  .

The closest prior art found during extensive searching was Wyatt (US 2004/0128168 A1) which discloses one hospital arranging for transferring a patient from that hospital to another healthcare facility using a transportation resource such as an ambulance, the transferring healthcare facility requiring the entity that receives the patient to be approved for reimbursement by an insurance provider of the patient (¶ 0071-0072).  Wyatt however fails to teach or suggest a non-transitory computer storage medium, method and system for repatriating a patient from an out of network admitting hospital to an in network destination hospital configured to: access patient data, including at least qualifying criteria for admission to a hospital comprising a list of ambulance providers associated with an insurer of the patient; access candidate destination hospital data including at least admission criteria associated with a plurality of candidate destination hospitals; automatically match the patient to one or more of the candidate destination hospitals based at least upon the qualifying criteria and the admission criteria; automatically generate a list of candidate destination hospitals automatically matched to the patient; generate data configured to display a graphical user interface configured to: display one or more repatriation requests along with corresponding one or more repatriation selectors; receive, via the graphical user interface, user selection of a repatriation selector corresponding with a displayed repatriation request associated with the patient; display, in response to the user selection of the repatriation selector and based on the list of candidate destination hospitals, the list of candidate destination hospitals matched to the patient; receive, via the graphical user interface, user selection of a candidate destination hospital; electronically transmit, based on the user selection of the candidate destination hospital and on the qualifying criteria associated with the candidate destination hospital, the request to the selected candidate destination hospital; display, in response to transmitting the request to the selected destination hospital, a cancel selector selectable by a user, the cancel selector configured to allow a user to cancel the request before the request is accepted by the selected candidate destination hospital; electronically receive an acceptance of the repatriation request from the selected destination hospital; display, in response to receiving the acceptance of the repatriation request from the selected destination hospital and based at least in part on the list of ambulance providers, an ambulance-request selector selectable by a user, the ambulance-request selector configured to indicate at least that the acceptance of the repatriation request from the selected destination hospital; receive, via the graphical user interface, user selection of the ambulance-request selector;  transmit to at least one ambulance provider, based at least on the selection of the ambulance-request selector and on the list of ambulance providers, an ambulance request configured to schedule transport of the patient to the selected candidate destination hospital; receive, from one of the at least one ambulance providers, acceptance of the ambulance request; and display, in response to receiving the acceptance of the ambulance request from the ambulance provider, an indication of acceptance of the ambulance request.  Moreover, the missing claimed elements from Wyatt are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Wyatt disclosure because it is not an obvious variation of Wyatt to repatriate a patient from an out of network admitting hospital to an in network destination hospital by matching patients with destination hospitals based on a list of ambulance providers associated with an insurer of the patient.  Therefore, these features are not obvious because none of the prior art teaches or a non-transitory computer storage medium, method and system for repatriating a patient from an out of network admitting hospital to an in network destination hospital configured to: access patient data, including at least qualifying criteria for admission to a hospital comprising a list of ambulance providers associated with an insurer of the patient; access candidate destination hospital data including at least admission criteria associated with a plurality of candidate destination hospitals; automatically match the patient to one or more of the candidate destination hospitals based at least upon the qualifying criteria and the admission criteria; automatically generate a list of candidate destination hospitals automatically matched to the patient; generate data configured to display a graphical user interface configured to: display one or more repatriation requests along with corresponding one or more repatriation selectors; receive, via the graphical user interface, user selection of a repatriation selector corresponding with a displayed repatriation request associated with the patient; display, in response to the user selection of the repatriation selector and based on the list of candidate destination hospitals, the list of candidate destination hospitals matched to the patient; receive, via the graphical user interface, user selection of a candidate destination hospital; electronically transmit, based on the user selection of the candidate destination hospital and on the qualifying criteria associated with the candidate destination hospital, the request to the selected candidate destination hospital; display, in response to transmitting the request to the selected destination hospital, a cancel selector selectable by a user, the cancel selector configured to allow a user to cancel the request before the request is accepted by the selected candidate destination hospital; electronically receive an acceptance of the repatriation request from the selected destination hospital; display, in response to receiving the acceptance of the repatriation request from the selected destination hospital and based at least in part on the list of ambulance providers, an ambulance-request selector selectable by a user, the ambulance-request selector configured to indicate at least that the acceptance of the repatriation request from the selected destination hospital; receive, via the graphical user interface, user selection of the ambulance-request selector;  transmit to at least one ambulance provider, based at least on the selection of the ambulance-request selector and on the list of ambulance providers, an ambulance request configured to schedule transport of the patient to the selected candidate destination hospital; receive, from one of the at least one ambulance providers, acceptance of the ambulance request; and display, in response to receiving the acceptance of the ambulance request from the ambulance provider, an indication of acceptance of the ambulance request, as recited in independent claims 1, 9, and 15, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626